Case 8:19-cv-01300-SCB-AEP Document 1 Filed 05/30/19 Page 1 of 22 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 ELDIE MONTES,

        Plaintiff,

 v.                                                       Case No:

 MIDLAND CREDIT MANAGEMENT,
 INC. and SYNCHRONY BANK,
                                                          DEMAND FOR JURY TRIAL
       Defendants.
 _____________________________/


       PLAINTIFF’S COMPLAINT WITH INJUNCTIVE RELIEF SOUGHT

        COMES NOW, Plaintiff, ELDIE MONTES (“Ms. Montes” or “Plaintiff”), by

 and through the undersigned counsel, and hereby sues and files this Complaint and

 Demand for Jury Trial with Injunctive Relief Sought against Defendants, MIDLAND

 CREDIT MANAGEMENT, INC. (“Debt Collector”) and SYNCHRONY BANK

 (“Debt Owner”) (collectively “Defendants”),and in support thereof states as follows:

                                           Introduction

        1.      This action arises out of an alleged “Debt” or “Consumer Debt” as defined

 by Fla. Stat. § 559.55 (6) and Defendants’ violations of the Fair Debt Collection Practices

 Act, 15 U.S.C. § 1692 et. seq. (“FDCPA”), the Restrictions on Use of Telephone

 Equipment, 47 U.S.C. § 227 et. seq. (“TCPA”), and the Florida Consumer Collection

 Practices Act, Fla. Stat. § 559.72 et. seq. (“FCCPA”), in attempting to collect such Debt

 by using an automatic telephone dialing system or automated voice or prerecorded

 message to call Ms. Montes’ Cellular Telephone after Ms. Montes demanded that


             Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                    Montes v. Midland Credit Management, Inc. and Synchrony Bank
                                             Page 1 of 22
Case 8:19-cv-01300-SCB-AEP Document 1 Filed 05/30/19 Page 2 of 22 PageID 2




 Defendants stop calling her Cellular Telephone, contacting Ms. Montes’ employer

 without her prior written permission, and by improperly furnishing negative information

 regarding her account to the credit reporting agencies, which can all reasonably be

 expected to harass Ms. Montes.

                                      Jurisdiction and Venue

         2.        This Court has subject matter jurisdiction over the instant case arising

 under the federal question presented in the TCPA and the FDCPA pursuant to 28 U.S.C.

 § 1331.

         3.        Venue lies in this District pursuant to 28 U.S.C. § 1391 (b) and 15 U.S.C.

 § 1692k (d) and Fla. Stat. § 559.77 (1), as a substantial part of the events or omissions

 giving rise to the claims occurred in this judicial district.

                                                Parties

         4.        Plaintiff, Ms. Montes, was and is a natural person and, at all times material

 hereto, is an adult, a resident of Pinellas County, Florida, a “consumer” as defined by 15

 U.S.C. § 1692a (3), and a “debtor” or “consumer” as defined by Fla. Stat. § 559.55 (8).

         5.        Further, Ms. Montes is an “alleged debtor” within the meaning of Fla.

 Stat. § 559.55.

         6.        Ms. Montes is the “called party” as referenced in the TCPA, 47 U.S.C. §

 227 (b) (1) (A) (iii), for all calls placed to cellular telephone number 585-***-4021 (“Ms.

 Montes’ Cellular Telephone”).




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                     Montes v. Midland Credit Management, Inc. and Synchrony Bank
                                              Page 2 of 22
Case 8:19-cv-01300-SCB-AEP Document 1 Filed 05/30/19 Page 3 of 22 PageID 3




        7.       At all times material hereto, Debt Collector was and is a corporation with

 its principle place of business in the State of CA and its registered agent, Corporation

 Service Company, located at 1201 Hays Street, Tallahassee, FL 32301.

        8.       Further, at all times material hereto, Debt Collector is a “Consumer

 Collection Agency” as defined by Fla. Stat. § 559.55 (3) and/or a “Debt Collector” as

 defined by Fla. Stat. § 559.55 (7) and 15 U.S.C. § 1692a (6).

        9.       At all times material hereto, Debt Owner was and is a bank with its

 principle place of business in the State of UT, located at 170 West Election Road, Suite

 125, Draper, Utah 84020.

        10.      At all times material hereto, Debt Collector was performing debt

 collection owed to Debt Owner to satisfy Ms. Montes’ alleged debt.

        11.      At all times material hereto, Debt Collector was acting within the scope of

 an employee, representative, or agent on behalf of Debt Owner for purposes of collecting

 Ms. Montes’ alleged debt for Debt Owner.

        12.      As such, Debt Owner is responsible for the conduct of Debt Collector as

 its employee, representative, or agent.

        13.      Under information and belief, Debt Owner granted Debt Collector access

 to information and systems that normally would be within Debt Owner’s exclusive

 control, including, but not limited to Ms. Montes’ information.

        14.      Under information and belief, Debt Owner allowed Debt Collector to enter

 Ms. Montes’ information into Debt Owner’s sales or customer systems.




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                     Montes v. Midland Credit Management, Inc. and Synchrony Bank
                                              Page 3 of 22
Case 8:19-cv-01300-SCB-AEP Document 1 Filed 05/30/19 Page 4 of 22 PageID 4




        15.      Under information and belief, Debt Owner gave Debt Collector authority

 to use the principal’s trade name, trademark, or service mark.

        16.      Under information and belief, Debt Owner approved, wrote, or reviewed a

 transcript for Debt Collector to use when calling Ms. Montes.

        17.      Under information and belief, Debt Owner had actual knowledge of Debt

 Collector’s FDCPA, FCCPA, and TCPA violations when communicating with Ms.

 Montes in attempts to collect the alleged debt and Debt Owner failed to stop such

 violations by Debt Collector.

        18.      Under information and belief, via a contractual relationship between the

 parties, Debt Owner had control or the ability to control Debt Collector’s actions in

 attempting to collect the alleged debt on behalf of Debt Owner.

                                         Statements of Fact

        19.      Under information and belief, Ms. Montes opened a personal credit card

 with Debt Owner (“Account”).

        20.      Sometime thereafter, Ms. Montes encountered financial difficulties and

 fell behind on her payments towards the Account and incurred an outstanding balance

 owed thereunder (“Debt”).

        21.      In or around 2016, Ms. Montes satisfied the Debt with Debt Owner

 pursuant to a mutually agreeable settlement.

        22.      Despite Ms. Montes’ satisfaction of the Debt, sometime thereafter, Debt

 Owner assigned the alleged Debt to Debt Collector for collection purposes.




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                     Montes v. Midland Credit Management, Inc. and Synchrony Bank
                                              Page 4 of 22
Case 8:19-cv-01300-SCB-AEP Document 1 Filed 05/30/19 Page 5 of 22 PageID 5




        23.      In or around October of 2018, Debt Collector began placing calls to Ms.

 Montes’ Cellular Telephone in attempts to collect the Debt.

        24.      Ms. Montes spoke with Debt Collector in October of 2018 and demanded

 that Debt Collector stop calling her Cellular Telephone because she had satisfied the Debt

 with Debt Owner.

        25.      Despite Ms. Montes’ demand, Debt Collector continued to call Ms.

 Montes’ Cellular Telephone in attempts to collect the alleged Debt.

        26.      Further, on or around October 17, 2018, Debt Collector even called Ms.

 Montes’ work telephone, 727-***-6950 (“Ms. Montes Work Telephone”), in attempts to

 collect the alleged Debt.

        27.      Ms. Montes immediately called Debt Collector back and demanded Debt

 Collector stop calling her Work Telephone.

        28.      Despite Ms. Montes’ demands, Debt Collector continued to place calls to

 Ms. Montes’ Cellular Telephone in attempts to collect the alleged Debt.

        29.      Despite Ms. Montes’ demands, Debt Collector also continued to place

 calls to Ms. Montes’ Work Telephone in attempts to collect the alleged Debt.

        30.      In or around early April of 2019, Debt Collector called Ms. Montes’ Work

 Telephone again in attempts to collect the alleged Debt.

        31.      Ms. Montes spoke to Debt Collector again and demanded for the second

 time Debt Collector stop the calls to her Work Telephone.




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                     Montes v. Midland Credit Management, Inc. and Synchrony Bank
                                              Page 5 of 22
Case 8:19-cv-01300-SCB-AEP Document 1 Filed 05/30/19 Page 6 of 22 PageID 6




         32.        Despite Ms. Montes’ several demands, Debt Collector continued to place

 calls to Ms. Montes’ Cellular Telephone and Work Telephone in attempts to collect the

 Debt.

         33.        Debt Collector has called Ms. Montes’ Cellular Telephone at least forty

 (40) times during the time period from October of 2018 to the present date.

         34.        Debt Collector called Ms. Montes’ Cellular Telephone from several

 different telephone numbers, including, but not limited to: 877-365-9676, 877-366-0153,

 and 480-448-3774.

         35.        All of Debt Collector’s calls to Ms. Montes’ Cellular Telephone were

 placed in an attempt to collect the alleged Debt.

         36.        All of Debt Collector’s calls to Ms. Montes’ Work Telephone were placed

 in an attempt to collect the alleged Debt.

         37.        Debt Collector has harassed Ms. Montes due to the timing and frequency

 of its calls.

         38.        Under information and belief, Debt Collector also began improperly

 furnishing negative credit reporting information to the credit bureaus regarding the

 alleged Debt.

                 Count 1: Violation of the Telephone Consumer Protection Act
                                  (as against Debt Collector)

         39.        Ms. Montes re-alleges paragraphs 1-38 and incorporates the same herein

 by reference.

         40.        The Restrictions on Use of Telephone Equipment provision, 47 U.S.C. §

 227 (b) (1) prohibits any person:


                 Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                        Montes v. Midland Credit Management, Inc. and Synchrony Bank
                                                 Page 6 of 22
Case 8:19-cv-01300-SCB-AEP Document 1 Filed 05/30/19 Page 7 of 22 PageID 7




                          (A) to make any call (other than a call made for
                          emergency purposes or made with the prior express
                          consent of the called party) using any automatic
                          telephone dialing system or an artificial prerecorded
                          voice – (iii) to any telephone number assigned to a
                          paging service, cellular telephone service, . . . or
                          any service for which the called party is charged for
                          the call.

        41.      Ms. Montes revoked consent to have Debt Collector call her Cellular

 Telephone by the use of an automatic telephone dialing system (“ATDS”) or artificial

 voice or prerecorded message in or around October of 2018 when she expressly told

 Defendant to stop calling her.

        42.      Despite this revocation of consent, Debt Collector thereafter called Ms.

 Montes’ Cellular Telephone at least forty (40) times.

        43.      Debt Collector did not place any emergency calls to Ms. Montes’ Cellular

 Telephone.

        44.      Defendant willfully and knowingly placed non-emergency calls to Ms.

 Montes’ Cellular Telephone.

        45.      Ms. Montes knew that Debt Collector called Ms. Montes’ Cellular

 Telephone using an ATDS because she heard a pause when she answered at least one of

 the first few calls from Debt Collector on her cellular telephone before a live

 representative of Debt Collector came on the line.

        46.      Ms. Montes knew that Debt Collector called Ms. Montes’ Cellular

 Telephone using a prerecorded voice because Debt Collector left Ms. Montes at least one

 voicemail using a prerecorded voice.




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                     Montes v. Midland Credit Management, Inc. and Synchrony Bank
                                              Page 7 of 22
Case 8:19-cv-01300-SCB-AEP Document 1 Filed 05/30/19 Page 8 of 22 PageID 8




        47.      Debt Collector used an ATDS when it placed at least one call to Ms.

 Montes’ Cellular Telephone.

        48.      Under information and belief, Debt Collector used an ATDS when it

 placed at least ten calls to Ms. Montes’ Cellular Telephone.

        49.      Under information and belief, Debt Collector used an ATDS when it

 placed at least twenty calls to Ms. Montes’ Cellular Telephone.

        50.      Under information and belief, Debt Collector used an ATDS when it

 placed all calls to Ms. Montes’ Cellular Telephone.

        51.      At least one call that Debt Collector placed to Ms. Montes’ Cellular

 Telephone was made using a telephone dialing system that has the capacity to store

 telephone numbers to be called.

        52.      At least one call that Debt Collector placed to Ms. Montes’ Cellular

 Telephone was made using a telephone dialing system that has the capacity to produce

 telephone numbers to be called without human intervention.

        53.      At least one call that Debt Collector placed to Ms. Montes’ Cellular

 Telephone was made using a telephone dialing system that uses a random number

 generator.

        54.      At least one call that Debt Collector placed to Ms. Montes’ Cellular

 Telephone was made using a telephone dialing system that uses a sequential number

 generator.

        55.      At least one call that Debt Collector placed to Ms. Montes’ Cellular

 Telephone was made using a prerecorded voice.



              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                     Montes v. Midland Credit Management, Inc. and Synchrony Bank
                                              Page 8 of 22
Case 8:19-cv-01300-SCB-AEP Document 1 Filed 05/30/19 Page 9 of 22 PageID 9




          56.      Debt Collector has recorded at least one conversation with Ms. Montes.

          57.      Debt Collector has recorded more than one conversation with Ms. Montes.

          58.      Debt Collector has corporate policies and procedures in place that permit

 it to use an ATDS or artificial voice or prerecorded message to place call individuals to

 collect alleged debts from said individuals, such as Ms. Montes, for its financial gain.

          59.      Debt Collector has corporate policies and procedures in place that permit

 it to use an ATDS or artificial voice or prerecorded message, and to place calls to

 individuals using such devices, just as it did to Ms. Montes’ Cellular Telephone, with no

 way for the called party and recipient of the calls to permit, elect, or invoke the removal

 of the called party and recipient of the calls’ cellular telephone number from Defendant’s

 call list.

          60.      The structure of Debt Collector’s corporate policies and/or procedures

 permits the continuation of calls to individuals like Ms. Montes, despite individuals like

 Ms. Montes revoking any consent that Debt Collector believes it may have to place such

 calls.

          61.      Debt Collector knowingly employs methods and has corporate policies

 and procedures that do not permit the cessation or suppression of calls placed using an

 ATDS to individual’s cellular telephones, like the calls that it placed to Ms. Montes’

 Cellular Telephone.

          62.      Debt Collector has corporate policies to abuse and harass consumers like

 Ms. Montes.




                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                       Montes v. Midland Credit Management, Inc. and Synchrony Bank
                                                Page 9 of 22
Case 8:19-cv-01300-SCB-AEP Document 1 Filed 05/30/19 Page 10 of 22 PageID 10




           63.      Debt Collector has been sued in federal court where the allegations

   include: calling an individual using an ATDS after the individual asked for the calls to

   stop.

           64.      Debt Collector has been sued in federal court where the allegations

   include: calling an individual using an automated or prerecorded voice after the

   individual asked for the calls to stop.

           65.      Debt Collector’s phone calls harmed Ms. Montes by causing her

   embarrassment.

           66.      Debt Collector’s phone calls harmed Ms. Montes by causing her

   emotional distress.

           67.      Debt Collector’s phone calls harmed Ms. Montes by causing her

   aggravation.

           68.      Debt Collector’s phone calls harmed Ms. Montes by causing her stress.

           69.      Debt Collector’s phone calls harmed Ms. Montes by causing her anxiety.

           70.      All conditions precedent to this action have occurred.

           WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

   against Debt Collector as follows:

                 a. Awarding statutory damages as provided by 47 U.S.C. § 227 (b) (3) (B),

                    which allows for $500 in damages for each such violation;

                 b. Awarding treble damages pursuant to 47 U.S.C. § 227 (b) (3) (C);

                 c. Awarding Plaintiff costs;




                 Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                        Montes v. Midland Credit Management, Inc. and Synchrony Bank
                                                Page 10 of 22
Case 8:19-cv-01300-SCB-AEP Document 1 Filed 05/30/19 Page 11 of 22 PageID 11




                d. Ordering an injunction preventing further wrongful contact by the Debt

                   Collector; and

                e. Any other and further relief as this Court deems just and equitable.

                 Count 2: Violation of the Telephone Consumer Protection Act
                                   (as against Debt Owner)

          71.      Ms. Montes re-alleges paragraphs 1-38 and incorporates the same herein

   by reference.

          72.      At all times relevant hereto, Debt Owner was vicariously liable for the

   actions of Debt Collector.

          73.      The Restrictions on Use of Telephone Equipment provision, 47 U.S.C. §

   227 (b) (1) prohibits any person

                            (A) to make any call (other than a call made for
                            emergency purposes or made with the prior express
                            consent of the called party) using any automatic
                            telephone dialing system or an artificial prerecorded
                            voice – (iii) to any telephone number assigned to a
                            paging service, cellular telephone service, . . . or
                            any service for which the called party is charged for
                            the call.

          74.      Ms. Montes revoked consent to have the Debt Collector call her Cellular

   Telephone by the use of an automatic telephone dialing system (“ATDS”) or artificial

   voice or prerecorded message in or around October of 2018 when she expressly told Debt

   Collector to stop calling her.

          75.      Despite this revocation of consent, Debt Collector thereafter called Ms.

   Montes’ Cellular Telephone at least forty (40) times.




                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                       Montes v. Midland Credit Management, Inc. and Synchrony Bank
                                               Page 11 of 22
Case 8:19-cv-01300-SCB-AEP Document 1 Filed 05/30/19 Page 12 of 22 PageID 12




          76.      Debt Collector did not place any emergency calls to Ms. Montes’ Cellular

   Telephone.

          77.      Debt Collector willfully and knowingly placed non-emergency calls to

   Ms. Montes’ Cellular Telephone.

          78.      Ms. Montes knew that Debt Collector called Ms. Montes’ Cellular

   Telephone using an ATDS because she heard a pause when she answered at least one of

   the first few calls from Debt Collector on her cellular telephone before a live

   representative of Debt Collector came on the line.

          79.      Ms. Montes knew that Debt Collector called Ms. Montes’ Cellular

   Telephone using a prerecorded voice because Debt Collector left Ms. Montes at least one

   voicemail using a prerecorded voice.

          80.      Debt Collector used an ATDS when it placed at least one call to Ms.

   Montes’ Cellular Telephone.

          81.      Under information and belief, Debt Collector used an ATDS when it

   placed at least ten calls to Ms. Montes’ Cellular Telephone.

          82.      Under information and belief, Debt Collector used an ATDS when it

   placed at least twenty calls to Ms. Montes’ Cellular Telephone.

          83.      Under information and belief, Debt Collector used an ATDS when it

   placed all calls to Ms. Montes’ Cellular Telephone.

          84.      At least one call that Debt Collector placed to Ms. Montes’ Cellular

   Telephone was made using a telephone dialing system that has the capacity to store

   telephone numbers to be called.



                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                       Montes v. Midland Credit Management, Inc. and Synchrony Bank
                                               Page 12 of 22
Case 8:19-cv-01300-SCB-AEP Document 1 Filed 05/30/19 Page 13 of 22 PageID 13




           85.      At least one call that Debt Collector placed to Ms. Montes’ Cellular

   Telephone was made using a telephone dialing system that has the capacity to produce

   telephone numbers to be called without human intervention.

           86.      At least one call that Debt Collector placed to Ms. Montes’ Cellular

   Telephone was made using a telephone dialing system that uses a random number

   generator.

           87.      At least one call that Debt Collector placed to Ms. Montes’ Cellular

   Telephone was made using a telephone dialing system that uses a sequential number

   generator.

           88.      At least one call that Debt Collector placed to Ms. Montes’ Cellular

   Telephone was made using a prerecorded voice.

           89.      Debt Collector has recorded at least one conversation with Ms. Montes.

           90.      Debt Collector has recorded more than one conversation with Ms. Montes.

           91.      Debt Collector has corporate policies and procedures in place that permit

   it to use an ATDS or artificial voice or prerecorded message to place call individuals to

   collect alleged debts from said individuals, such as Ms. Montes, for its financial gain.

           92.      Debt Collector has corporate policies and procedures in place that permit

   it to use an ATDS or artificial voice or prerecorded message, and to place calls to

   individuals using such devices, just as it did to Ms. Montes’ Cellular Telephone, with no

   way for the called party and recipient of the calls to permit, elect, or invoke the removal

   of the called party and recipient of the calls’ cellular telephone number from Debt

   Collector’s call list.



                 Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                        Montes v. Midland Credit Management, Inc. and Synchrony Bank
                                                Page 13 of 22
Case 8:19-cv-01300-SCB-AEP Document 1 Filed 05/30/19 Page 14 of 22 PageID 14




            93.       The structure of Debt Collector’s corporate policies and/or procedures

   permits the continuation of calls to individuals like Ms. Montes, despite individuals like

   Ms. Montes revoking any consent that Debt Collector believes it may have to place such

   calls.

            94.       Debt Collector knowingly employs methods and has corporate policies

   and procedures that do not permit the cessation or suppression of calls placed using an

   ATDS to individual’s cellular telephones, like the calls that it placed to Ms. Montes’

   Cellular Telephone.

            95.       Debt Collector has corporate policies to abuse and harass consumers like

   Ms. Montes.

            96.       Debt Collector’s phone calls harmed Ms. Montes by causing her

   embarrassment.

            97.       Debt Collector’s phone calls harmed Ms. Montes by causing her

   emotional distress.

            98.       Debt Collector’s phone calls harmed Ms. Montes by causing her

   aggravation.

            99.       Debt Collector’s phone calls harmed Ms. Montes by causing her stress.

            100.      Debt Collector’s phone calls harmed Ms. Montes by causing her anxiety.

            101.      All conditions precedent to this action have occurred.

            WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

   against Debt Owner as follows:




                   Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                          Montes v. Midland Credit Management, Inc. and Synchrony Bank
                                                  Page 14 of 22
Case 8:19-cv-01300-SCB-AEP Document 1 Filed 05/30/19 Page 15 of 22 PageID 15




              a. Awarding statutory damages as provided by 47 U.S.C. § 227 (b) (3) (B),

                    which allows for $500 in damages for each such violation;

              b. Awarding treble damages pursuant to 47 U.S.C. § 227 (b) (3) (C);

              c. Awarding Plaintiff costs;

              d. Ordering an injunction preventing further wrongful contact by the Debt

                    Owner, including through agents such as Debt Collector; and

              e. Any other and further relief as this Court deems just and equitable.


            Count 3: Violation of the Fair Debt Collection Practices Act (“FDCPA”)
                                   (as against Debt Collector)

          102.      Ms. Montes re-alleges paragraphs 1-38 and incorporates the same herein

   by reference.

          103.      Ms. Montes is a “consumer” within the meaning of the FDCPA.

          104.      The subject debt is a “consumer debt” within the meaning of the FDCPA.

          105.      Debt Collector is a “debt collector” within the meaning of the FDCPA.

          106.      Debt Collector violated the FDCPA. Debt Collector’s violations include,

   but are not limited to, the following:

              a. Debt Collector violated 15 U.S.C. § 1692c(a)(3) by

                    contacting Ms. Montes’ employer when Debt Collector had

                    reason to know Ms. Montes’ employer prohibits Ms.

                    Montes from receiving the communication and when Ms.

                    Montes had never directly given Debt Collector prior

                    consent to contact her employer.



                 Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                        Montes v. Midland Credit Management, Inc. and Synchrony Bank
                                                Page 15 of 22
Case 8:19-cv-01300-SCB-AEP Document 1 Filed 05/30/19 Page 16 of 22 PageID 16




              b. Debt Collector violated 15 U.S.C. § 1692c(b) by

                    communicating with the credit reporting agencies when

                    Debt Collector furnished inaccurate information to the

                    credit reporting agencies regarding the alleged Debt .

              c. Debt Collector violated 15 U.S.C. § 1692c(b) by contacting

                    Ms. Montes’ employer, without the Ms. Montes’ prior

                    consent.

              d. Debt Collector violated 15 U.S.C. § 1692d by continuing to

                    call Ms. Montes in attempts to collect the alleged Debt after

                    she demanded Debt Collector stop calling her Cellular

                    Telephone and her Work Telephone.

              e. Debt Collector violated 15 U.S.C. § 1692e(2)(A) by

                    attempting to collect on an alleged Debt when Ms. Montes

                    had already satisfied the alleged Debt with Debt Owner.

              f. Debt Collector violated 15 U.S.C. § 1692e(8) by

                    improperly furnishing negative information regarding the

                    Account to the credit reporting agencies.

          107.      As a result of the above violations of the FDCPA, Ms. Montes has been

   subjected to illegal collection activities for which she has been damaged.

          108.      Debt Collector’s actions harmed Ms. Montes by causing her

   embarrassment.




                 Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                        Montes v. Midland Credit Management, Inc. and Synchrony Bank
                                                Page 16 of 22
Case 8:19-cv-01300-SCB-AEP Document 1 Filed 05/30/19 Page 17 of 22 PageID 17




           109.      Debt Collector’s actions harmed Ms. Montes by causing her emotional

   distress.

           110.      Debt Collector’s actions harmed Ms. Montes by causing her aggravation.

           111.      Debt Collector’s actions harmed Ms. Montes by causing her stress.

           112.      Debt Collector’s actions harmed Ms. Montes by causing her anxiety.

           113.      It has been necessary for Ms. Montes to retain the undersigned counsel to

   prosecute the instant action, for which she is obligated to pay a reasonable attorney’s fee.

           114.      All conditions precedent to this action have occurred.

           WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

   against Debt Collector as follows:

                     a. Awarding statutory damages as provided by 15 U.S.C.                       §

                         1692k(a)(2)(A);

                     b. Awarding actual damages;

                     c. Awarding costs and attorneys’ fees; and

                     d. Any other and further relief as this Court deems just and equitable.


        Count 4: Violation of the Florida Consumer Collection Practices Act (“FCCPA”)
                                   (as against Debt Collector)


           115.      Ms. Montes re-alleges paragraphs 1-38 and incorporates the same herein

   by reference.

           116.      Debt Collector violated the FCCPA. Debt Collector’s violations include,

   but are not limited to, the following:




                  Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                         Montes v. Midland Credit Management, Inc. and Synchrony Bank
                                                 Page 17 of 22
Case 8:19-cv-01300-SCB-AEP Document 1 Filed 05/30/19 Page 18 of 22 PageID 18




             a. Debt Collector violated Fla. Stat. § 559.72(4) by calling

                    Ms. Montes’ Work Telephone without Ms. Montes’ prior

                    written consent and without obtaining a final judgment

                    against Ms. Montes.

             b. Debt Collector violated Fla. Stat. § 559.72(5) by

                    improperly furnishing negative information regarding the

                    Account to the credit reporting agencies.

             c. Debt Collector violated Fla. Stat. § 559.72(7) by continuing

                    to call Ms. Montes’ Cellular Telephone and Work

                    Telephone despite her several demands that Debt Collector

                    stop calling her Cellular Telephone, which can reasonably

                    be expected to harass Ms. Montes.

             d. Debt Collector violated Fla. Stat. § 559.72(9) by attempting

                    to collect on the alleged Debt when Debt Collector knew

                    such Debt had already been satisfied with Debt Owner and

                    that such legal right to collect thereby did not exist.

          117.      As a result of the above violations of the FCCPA, Ms. Montes has been

   subjected to unwarranted and illegal collection activities and harassment for which she

   has been damaged.

          118.      Debt Collector’s actions harmed Ms. Montes by causing her

   embarrassment.




                 Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                        Montes v. Midland Credit Management, Inc. and Synchrony Bank
                                                Page 18 of 22
Case 8:19-cv-01300-SCB-AEP Document 1 Filed 05/30/19 Page 19 of 22 PageID 19




           119.      Debt Collector’s actions harmed Ms. Montes by causing her emotional

   distress.

           120.      Debt Collector’s actions harmed Ms. Montes by causing her aggravation.

           121.      Debt Collector’s actions harmed Ms. Montes by causing her stress.

           122.      Debt Collector’s actions harmed Ms. Montes by causing her anxiety.

           123.      It has been necessary for Ms. Montes to retain the undersigned counsel to

   prosecute the instant action, for which she is obligated to pay a reasonable attorney’s fee.

           124.      All conditions precedent to this action have occurred.

           WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

   against Debt Collector as follows:

                     a. Awarding statutory damages as provided by Fla. Stat. § 559.77;

                     b. Awarding actual damages;

                     c. Awarding punitive damages;

                     d. Awarding costs and attorneys’ fees;

                     e. Ordering an injunction preventing further wrongful contact by the

                         Defendant; and

                     f. Any other and further relief as this Court deems just and equitable.


        Count 5: Violation of the Florida Consumer Collection Practices Act (“FCCPA”)
                                    (as against Debt Owner)

           125.      Plaintiff re-alleges paragraphs 1-38 and incorporates the same herein by

   reference.




                  Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                         Montes v. Midland Credit Management, Inc. and Synchrony Bank
                                                 Page 19 of 22
Case 8:19-cv-01300-SCB-AEP Document 1 Filed 05/30/19 Page 20 of 22 PageID 20




          126.      Debt Owner violated the FCCPA. Debt Owner’s violations include, but

   are not limited to, the following:

              a. Debt Owner violated Fla. Stat. § 559.72(9) by assigning the

                    alleged Debt to Debt Collector when Debt Owner knew

                    such Debt had already been paid and such legal right did

                    not exist.

          127.      At all times relevant hereto, Debt Owner was also vicariously liable for

   the actions of Debt Collector.

          128.      Debt Collector violated the FCCPA. Debt Collector’s violations include,

   but are not limited to, the following:

              b. Debt Collector violated Fla. Stat. § 559.72(4) by calling

                    Ms. Montes’ Work Telephone without Ms. Montes’ prior

                    written consent and without obtaining a final judgment

                    against Ms. Montes.

              c. Debt Collector violated Fla. Stat. § 559.72(5) by

                    improperly furnishing negative information regarding the

                    Account to the credit reporting agencies.

              d. Debt Collector violated Fla. Stat. § 559.72(7) by continuing

                    to call Ms. Montes’ Cellular Telephone and Work

                    Telephone despite her several demands that Debt Collector

                    stop calling her Cellular Telephone, which can reasonably

                    be expected to harass Ms. Montes.



                 Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                        Montes v. Midland Credit Management, Inc. and Synchrony Bank
                                                Page 20 of 22
Case 8:19-cv-01300-SCB-AEP Document 1 Filed 05/30/19 Page 21 of 22 PageID 21




               e. Debt Collector violated Fla. Stat. § 559.72(9) by attempting

                     to collect on the alleged Debt when Debt Collector knew

                     such Debt had already been satisfied with Debt Owner and

                     that such legal right to collect thereby did not exist.

               f. Debt Collector violated Fla. Stat. § 559.72(9) by attempting

                     to collect on the alleged Debt when Debt Collector knew

                     such Debt had already been paid and such legal right did

                     not exist.

           129.      As a result of the above violations of the FCCPA, Ms. Montes has been

   subjected to unwarranted and illegal collection activities and harassment for which she

   has been damaged.

           130.      Defendants’ actions harmed Ms. Montes by causing her embarrassment.

           131.      Defendants’ actions harmed Ms. Montes by causing her emotional

   distress.

           132.      Defendants’ actions harmed Ms. Montes by causing her aggravation.

           133.      Defendants’ actions harmed Ms. Montes by causing her stress.

           134.      Defendants’ actions harmed Ms. Montes by causing her anxiety.

           135.      It has been necessary for Ms. Montes to retain the undersigned counsel to

   prosecute the instant action, for which she is obligated to pay a reasonable attorney’s fee.

           136.      All conditions precedent to this action have occurred.

           WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

   against Debt Owner as follows:



                  Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                         Montes v. Midland Credit Management, Inc. and Synchrony Bank
                                                 Page 21 of 22
Case 8:19-cv-01300-SCB-AEP Document 1 Filed 05/30/19 Page 22 of 22 PageID 22




                 a. Awarding statutory damages as provided by Fla. Stat. § 559.77;

                 b. Awarding actual damages;

                 c. Awarding punitive damages;

                 d. Awarding costs and attorneys’ fees;

                 e. Ordering an injunction preventing further wrongful contact by the

                     Defendant; and

                 g. Any other and further relief as this Court deems just and equitable.

                                 DEMAND FOR JURY TRIAL

            Plaintiff, Eldie Montes, demands a trial by jury on all issues so triable.



    Respectfully submitted this May 30, 2019,

                                                    /s/ Michael A. Ziegler
                                                    Michael A. Ziegler, Esq.
                                                    Florida Bar No. 74864
                                                    mike@zieglerlawoffice.com

                                                    /s/ Kaelyn Steinkraus
                                                    Kaelyn Steinkraus, Esq.
                                                    Florida Bar No. 125132
                                                    kaelyn@zieglerlawoffice.com

                                                    Law Office of Michael A. Ziegler, P.L.
                                                    2561 Nursery Road, Suite A
                                                    Clearwater, FL 33764
                                                    (p) (727) 538-4188
                                                    (f) (727) 362-4778
                                                    Attorneys and Trial Counsel for Plaintiff




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                     Montes v. Midland Credit Management, Inc. and Synchrony Bank
                                             Page 22 of 22
